DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment filed on July 27, 2022.  Claims 1-20 were originally received for consideration.  Per the received amendment, no claims have been added or cancelled. 
2.	Claims 1-20 are currently pending consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Spencer Hunter (Reg. No. 67,337) on August 11, 2022.

The application has been amended as follows: 


Claim 16 (Currently Amended):  The non-transitory computer readable storage media of claim 13: wherein the second write transaction is prevented from being written to the blockchain; and wherein executing the smart contract throws a second event indicating the user lacks permission to read the other data identified by the read request.  

Claim 17 (Currently Amended):  The non-transitory computer readable media of claim 13:  
wherein an event listener executing at the host organization subscribes to write events on the blockchain; 
wherein the event listener receives a notification from the blockchain upon consensus being attained for the write transaction and the write transaction having been successfully added to the blockchain with the indication that the user has permission to read the data identified by the read request from the blockchain; and
wherein throwing the event comprises the event listener throwing the event indicating the user has permission to read the data identified by the read request and returning as part of the thrown event, the data retrieved from the blockchain.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1.	Claims 1-20 are allowed because the Applicant’s arguments (see Remarks:  pages 16-29) have been found persuasive in regards to the 103 and 101 rejections.  Therefore, the rejections are removed and the claims are deemed allowable. 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
08/11/2022Primary Examiner, Art Unit 3649